Name: Commission Regulation (EC) NoÃ 1629/2006 of 31 October 2006 amending Regulation (EC) NoÃ 1010/2006 on certain exceptional market support measures in the eggs and poultry sector in certain Member States
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  health;  animal product;  agricultural policy
 Date Published: nan

 1.11.2006 EN Official Journal of the European Union L 302/41 COMMISSION REGULATION (EC) No 1629/2006 of 31 October 2006 amending Regulation (EC) No 1010/2006 on certain exceptional market support measures in the eggs and poultry sector in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular point (b) of the first subparagraph of Article 14(1) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular point (b) of the first subparagraph of Article 14(1) thereof, Whereas: (1) Council Directive 93/119/EC (3) on the protection of animals at the time of slaughter or killing defines the concepts of slaughter and killing. (2) Articles 4 and 7 of Commission Regulation (EC) No 1010/2006 (4) do not stipulate that the killing of animals must be considered to be an exceptional market support measure in the same way as slaughter. (3) Given that the Member States did not have time to take the concept of killing into account in their national legislation and in view of the recent amendment of Regulation (EC) No 1010/2006, some Member States might have problems meeting the deadline laid down in Article 10 of that Regulation for making payments to the beneficiaries of exceptional market support measures, i.e. 31 December 2006. The payment deadline should therefore be extended by several months. (4) Regulation (EC) No 1010/2006 should therefore be amended. (5) Article 14 of Regulation (EEC) No 2771/75 and Article 14 of Regulation (EEC) No 2777/75 providing for the adoption of the measures concerned have been in force since 11 May 2006. This Regulation should therefore also apply from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1010/2006 is amended as follows: 1. Article 4 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The slaughter or killing of part of a breeding flock shall, where it is brought forward by six weeks or more in order to reduce the production of eggs for hatching falling within CN codes 0105 92 00, 0105 93 00, 0105 99 10, 0105 99 20, 0105 99 30 and 0105 99 50, be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2777/75, provided no bird is then put into production at the location in question during that period.; (b) the first subparagraph of paragraph 2 is replaced by the following: Compensation shall be payable, in respect of each Member State concerned, for the early slaughter or killing referred to in paragraph 1, subject to both the maximum number of pieces laid down in Annex IV and the time limits specified therein.. 2. Article 7 is replaced by the following: Article 7 1. The early slaughter or killing of ready-to-lay pullets shall be regarded as an exceptional market support measure pursuant to Article 14 of Regulation (EEC) No 2777/75. 2. Compensation shall be payable, in respect of each Member State concerned, for slaughter or killing as referred to in paragraph 1, subject to both the maximum number of birds laid down in Annex VII and the time limits specified therein. The maximum level of compensation shall be set at a flat rate of EUR 3,2 per ready-to-lay pullet.. 3. In Article 10, 31 December 2006 is replaced by 31 March 2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 11 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation last amended by Regulation (EC) No 679/2006. (3) OJ L 340, 31.12.1993, p. 21. (4) OJ L 180, 4.7.2006, p. 3. Regulation amended by Regulation (EC) No 1256/2006 (OJ L 228, 22.8.2006, p. 9).